DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating apparatus” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “heating apparatus” has been interpreted according to the corresponding structure described at para. 0067 as being heater core 74, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US 2020/0274210 A1).
	As per claim 1, Bae et al. disclose a heat management device 100 configured to be mounted on a vehicle, the heat management device comprising: a first heat circuit 120 in which first heat medium circulates; a second heat circuit 130 in which second heat medium circulates; a first radiator 121 disposed in the first heat circuit; a second radiator 131 disposed in the second heat circuit (Fig. 1); and vehicle equipment (battery 127) configured to exchange heat with the first heat medium, wherein the first radiator and the second radiator are disposed such that the first heat medium flowing in the first heat circuit and the second heat medium flowing in the second heat circuit are able to exchange heat with each other (heat is exchanged from radiator 131 to radiator 121 by air blown over them by fan 132), the first heat medium flowing in the first radiator is heated by heat exchange between the first heat medium and the second heat medium in a case where a temperature of the second heat medium flowing into the second radiator is higher than a temperature of the first heat medium flowing into the first radiator (para. 0041), and the first heat medium heats the vehicle equipment by exchanging heat with the vehicle equipment (the battery can be heated by heater 127 which heats the first heat medium in the first heat circuit (para. 0013, lines 6-7; para. 0022, lines 8-9; para. 0037, lines 6-7; etc.)
	As per claim 2, Bae et al. disclose wherein the second radiator is disposed frontward of the first radiator in the vehicle (see Fig. 1 wherein radiator 121 is frontward of radiator 131 (front of the vehicle is to the left; evaporator 114-1 and indoor condenser 114-3 for air conditioning the vehicle cabin being more rearward toward the front of the vehicle cabin). 
As per claim 3, Bae et al. disclose a heater (heat generating component 101) configured to heat the second heat medium; and a heating apparatus (heat generating component 101; considered functionally equivalent in providing heat – see claim interpretation section above regarding interpretation of this limitation under 35 U.S.C. 112(f)) – configured to heat air in a cabin of the vehicle using the second heat medium as a heat source (cabin air is heated via indoor condenser 114-2 which is heated via circuit 130 (via cooling/heating chiller 103) utilizing waste heat from heat generating component 101) (paras. 0044-0045; Fig. 1). 
As per claim 4, Bae et al. disclose wherein the vehicle equipment includes a battery configured to supply electric power to a motor for driving the vehicle (see paras. 0003-0004 re. vehicle motor-battery for driving a “green car”).

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Okamura (US 2021/0316597 A1) teach a temperature adjusting device for a vehicle comprising first radiator 42, second radiator 53, and battery 80.
Hirai et al. (US 2021/0101448 A1) teach a vehicle mounted temperature control system comprising a first circuit 130 comprising low temperature radiator 133 and a second circuit 140 comprising high temperature radiator 142.
Yano et al. (US 2020/0324611 A1) and Aikawa et al. (US 2020/0290426 A1) each teach a vehicle mounted temperature control system comprising a first circuit 3 comprising low temperature radiator 32 and a second circuit 4 comprising high temperature radiator 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763